Case 2:20-cv-08743-PA-MRW Document 48 Filed 06/17/21 Page 1 of 2 Page ID #:1482



 1    JASON M. SKAGGS (NO. 202190)
      SKAGGS FAUCETTE LLP
 2    Email: jason@skaggsfaucette.com
      530 Lytton Avenue, 2nd Floor
 3    Palo Alto, CA 94301
      Telephone: 650/617-3226
 4    Facsimile: 650/644-0200
 5    Attorneys for DEFENDANTS FEKKAI
      RETAIL, LLC and BLUE MISTRAL, LLC
 6

 7

 8                             UNITED STATES DISTRICT COURT
 9
                              CENTRAL DISTRICT OF CALIFORNIA
10

11    MIREYA RIOS, an Individual,                 No. 2:20cv-08743-PA-MRW
12               Plaintiff,                       NOTICE OF WITHDRAWAL OF
                                                  REQUEST FOR LIMITED
13        v.                                      EXTENSION OF FACT
                                                  DISCOVERY CUT-OFF TO
14    FEKKAI RETAIL, LLC, a New York              ALLOW DEPOSITION OF THIRD
      Limited Liability Company, BLUE             PARTY WITNESS SANJANA
15    MISTRAL, LLC, a Delaware Limited            AREFIN [DKT 47]
      Liability Company, and Does 1-10,
16    inclusive,
17                 Defendants.
18

19

20

21

22

23

24

25

26

27

28
                      WITHDRAWAL OF STIP RE DISCOVERY CUTOFF     2:20CV-08743-PA-MRW
Case 2:20-cv-08743-PA-MRW Document 48 Filed 06/17/21 Page 2 of 2 Page ID #:1483



 1         By and through their attorneys of record, the parties hereby withdraw their
 2   request for the continuance of the discovery cutoff for the sole purpose of deposing
 3   third party witness Sanjana Arefin [Dkt 47] and apologize to the Court for any
 4   inconvenience. The situation has been resolved.

 5
     SO STIPULATED
 6

 7    Dated: June 17, 2021          PIERCE LAW GROUP LLP
 8

 9                                  BY: _________/s/_________ ___
10                                            David Albert Pierce, Esq.
                                              John R. Baldivia, Esq.
11                                            Attorneys for Plaintiff MIREYA RIOS
12

13
     Dated: June 17, 2021           SKAGGS FAUCETTE LLP

14                                   BY: __________/s/____________
15
                                                   Jason Skaggs, Esq.
                                                   Attorneys for Defendants FEKKAI
16                                                 RETAIL, LLC, a New York Limited
                                                   Liability Company; BLUE MISTRAL,
17                                                 LLC
     I hereby attest that all signatories listed above, on whose behalf this notice is being
18
     submitted, concur in the filing’s content and have authorized the filing.
19

20    Dated: June 17, 2021          SKAGGS FAUCETTE LLP
21

22                                  BY: _________/s/_____________
23                                            Jason Skaggs, Esq.
                                              Attorneys for Defendants FEKKAI
24                                            RETAIL, LLC, a New York Limited
                                              Liability Company; BLUE MISTRAL,
25                                            LLC
26

27

28
                                         WITHDRAWAL OF STIP              2:20CV-08743-PA-MRW
                                                 -1-
